Exhibit 10.3

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and entered into as
of February 28, 2019, but shall be considered effective as of January 1, 2019
(the “Effective Date”), by and between People’s Utah Bancorp, a Utah corporation
(the “Bancorp”); People’s Intermountain Bank, a Utah corporation and wholly
owned subsidiary of the Bancorp (the “Bank”) (the Bancorp and the Bank are
referred to separately and collectively as the “Company”); and Rick W. Anderson,
an individual (“Executive”).

WHEREAS, the Company wishes to address issue that may arise related to the
Executive, upon a Change in Control as defined in this; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows:

1.

Term.  The term of this Agreement (“Term”) and of the employment of Executive
hereunder shall commence as of the Effective Date and shall expire on the first
anniversary of the Effective Date.

2.

Terms

(a)Termination following Change in Control. If, within twelve (12) months after
the occurrence of a Change in Control, (i) Executive’s employment is
involuntarily terminated by Bancorp or the Bank or the surviving bank or company
without cause or (ii) if Executive terminates his employment with Bancorp or the
Bank for Good Reason (as defined below) and Executive executes and does not
revoke a Release, and any period for revocation expires, all occurring no later
than thirty (30) days following termination, then Executive shall be entitled to
receive a lump sum severance payment in the amount equal to twelve (12) months
of the Executive’s most recent Base Salary and minimum twenty percent (20%)
Annual Incentive, less applicable state and federal withholdings, payable no
earlier than 45 days following Executive's Termination but in no event later
than 60 days following such Termination.  In addition, all unvested equity
awards granted to Executive shall immediately vest.

(b)Definitions.  For purposes of this Section 5, the following terms shall be
defined as follows:

“Change in Control” shall mean (a) the consummation of a merger or consolidation
of Bancorp or the Bank with any other corporation, other than (i) a merger or
consolidation for the sole purpose of changing Bancorp's or Bank's jurisdiction
of incorporation or (ii) a consolidation or merger of Bancorp or the Bank in
which the holders of the voting capital stock of Bancorp or the Bank immediately
prior to the consolidation or merger (other than persons who are parties to such
consolidation or merger and their respective affiliates) hold at least fifty
percent (50%) of the voting power represented by Bancorp's or the Bank's then
outstanding voting capital stock of Bancorp or the Bank or the surviving entity
(or its parent entity) immediately after the consolidation or merger; (b) the
consummation of the sale or disposition by Bancorp or the Bank of all or
substantially all of Bancorp's or Bank's assets (whether by stock sale, merger,
consolidation or otherwise); or (c) the consummation of a liquidation or
dissolution of Bancorp or the Bank.

 

--------------------------------------------------------------------------------

 

“Good Reason” means: (i) any material breach by the Company of this
Agreement;  (ii) a material diminution of Executive’s duties and
responsibilities that are inconsistent with his status as an officer of the
Company, holding the title, office, and responsibilities that are set forth in
this Agreement; (iii) relocation or any attempted relocation of Executive beyond
a 50 mile radius of the current offices of the Company in American Fork, Utah;
or (iv) Executive’s Base Salary is decreased by the Company.  The occurrence of
any of the events described in (i) through (iv) immediately above will not
constitute Good Reason, unless Executive gives the Company written notice,
within fifteen (15) calendar days after Executive knew of the occurrence of such
event, that such event constitutes Good Reason, the Company thereafter fails to
cure the event within fifteen (15) days after receipt of such notice and
Executive promptly resigns after expiration of the Company’s cure period.  For
avoidance of doubt and without limiting the foregoing, (A) the removal of
Executive from the title, office, duties or responsibilities set forth in this
Agreement without Executive’s consent shall constitute a material breach by the
Company of this Agreement, except where such removal is for Cause or due to
Disability, and (B) any decrease in Executive’s Base Salary by the Company
without Executive’s consent shall constitute a material breach by the Company of
this Agreement..

3.

Assignability.  This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of Executive),
and permitted assigns.  No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company, except that such rights
or obligations may be assigned or transferred: (i) to an Affiliate of the
Company; or (ii) pursuant to a merger or consolidation in which the Company is
not the continuing or surviving entity, or the sale or liquidation of all or
substantially all of the assets of the Company to one or more entities that have
the financial and other ability to perform the Company’s obligations under this
Agreement; provided, however, that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.  No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits which, to the
extent permitted under applicable laws, shall be assignable by written notice to
the Company of such assignment.

4.

Entire Agreement.  This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

5.

Amendment or Waiver.  No provision in this Agreement may be amended unless such
amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company (other than Executive).  No waiver by either party of any
breach by the other party of any condition or provision contained in this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.  Any such waiver must be in writing and signed by the party
granting the waiver, Executive or an authorized officer of the Company (other
than Executive), as the case may be.

6.

Severability.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

-2-

--------------------------------------------------------------------------------

 

7.

Governing Law and Venue.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah, excluding the provisions relating
to conflicts of law.  Any dispute between the parties shall be heard in the
state or federal courts located in the State of Utah, and each party hereby
submits to the exclusive jurisdiction of such courts for such disputes and
agrees not to argue that such courts are not an inconvenient forum for such
dispute.

8.

Notices.  Any notice given to a party shall be in writing and shall be deemed to
have been given when delivered personally or by courier, or upon receipt if sent
by certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently give such notice of:

If to the Company:People’s Utah Bancorp

People’s Intermountain Bank

1 East Main Street

American Fork, Utah  84003

 

If to Executive:Rick W. Anderson

[_______________]

[_______________]

 

9.

Section 409A.  This Agreement is intended to comply with the requirements of
Section 409A of the Code (“Section 409A”), and shall be interpreted and
construed consistently with such intent.  The right to a series of payments
under this Agreement will be treated as a right to a series of separate
payments.  Each payment under this Agreement that is made within 2-½ months
following the end of the year that contains the Executive’s separation date is
intended to be exempt from Section 409A as a short-term deferral within the
meaning of the final regulations under Section 409A.  Each payment under this
Agreement that is made later than 2-½ months following the end of the year that
contains the Executive’s separation date is intended to be exempt from Section
409A under the two-times pay exception of Treasury Reg. § 1.409A-1(b)(9)(iii),
up to the limitation on the availability of that exception specified in the
regulation.  If the timing of any payment subject to Section 409A could occur in
one or more tax years depending on Executive’s employment-related actions, such
as the signing of a release, then such payment will be made as soon as possible
in the later tax year.  For purposes of this Agreement, a termination of
employment shall be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A.  In the event at the time
of his termination of  employment, the Company is a publicly traded corporation
and Executive is a “specified employee” within the meaning of Section 409A, any
payments of deferred compensation subject to Section 409A which are payable to
Executive shall not be paid until the earlier of (i) the expiration of the six
(6) month period measured from Executive’s separation from service from the
Company or (ii) the date of Executive’s death following such separation from
service.  In the event that any payments of deferred compensation subject to
Section 409A are contingent upon the occurrence of a Change in Control, such
payments shall not be paid unless the Change in Control constitutes a “change in
control event” as defined under Section 409A.  The first payment of such
deferred compensation shall include a catch-up payment covering amounts that
would otherwise have been paid but for the application of this Section 9.  The
balance of any installment payments shall be payable in accordance with their
original schedule. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A (“409A Penalties”), the
Company and

-3-

--------------------------------------------------------------------------------

 

Executive shall cooperate diligently to amend the terms of this Agreement to
avoid such 409A Penalties, to the extent possible.

10.

Financial Restrictions.

(a)      Temporary Suspension or Prohibition.  If the Executive is suspended
and/or temporarily prohibited from participating in the conduct of the Company’s
affairs by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (“FDIA”), 12 U.S.C. Section 1818(e)(3) and (g)(1), the
Company’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Company may in its discretion (i) pay the Executive all or
part of the compensation withheld while its obligations under this Agreement
were suspended and (ii) reinstate in whole or in part any of its obligations
which were suspended.

(b)     Permanent Suspension or Prohibition.  If the Executive is removed and/or
permanently prohibited from participating in the conduct of the Company’s
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(4) and (g)(1), all obligations of the Company under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

(c)     Default of the Company.  If the Company is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.

(d)     Termination by Regulators.  All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Company: (i) at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Company under the authority contained in Section 13(c) of the FDIA; or
(ii) by the FDIC or the Federal Reserve, at the time either agency approves a
supervisory merger to resolve problems related to operation of the Company.  Any
rights of the parties that have already vested, however, shall not be affected
by any such action.

(e)     Further Reductions.  Any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. Section 1828(k) and any regulations promulgated thereunder.

(f)     Joint Liability.  The Company (i.e., Bancorp and Bank) shall be jointly
and severally liable for all obligations under this Agreement.

11.

Headings.  The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

12.

Counterparts.  This Agreement may be executed in counterparts, and such
counterparts shall be considered as part of one agreement.

 

-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
on the Effective Date.

 

PEOPLE’S UTAH BANCORP

By: /s/ Len E. Williams

     Its: CEO

 

PEOPLE’S INTERMOUNTAIN BANK

By: /s/ Len E. Williams

     Its: CEO

 

RICK W. aNDERSON

 

/s/ Rick W. Anderson

-5-